The recommended sanction is not approved. The violations found warrant a six-month suspension, and respondent Andrew Lichtenberg is suspended from the practice of law for six months, commencing on January 1, 1994. In addition, the respondent shall also be placed on probation for a term of one year, commencing on July 1,1994. During that term of probation, respondent shall retake the Multistate Professional Responsibility Examination (MPRE) and achieve a passing grade under the prevailing Vermont standards.